Citation Nr: 1522155	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left ankle disorder (claimed as residuals of a twisted left ankle and pain).

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left knee disorder (claimed as degenerative joint disease and pain of the left knee).

4.  Entitlement to service connection for a left arm neurological disorder (claimed as left arm tingling).

5.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensable (0 percent) prior to March 14, 2014, and 10 percent since March 14, 2014.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.
7.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to the service-connected PTSD and bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied a compensable disability rating for the bilateral hearing loss, which reopened the left ankle disorder claim, and then denied the remaining claims sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2011.  The RO issued a Statement of the Case (SOC) in August 2013.  In August 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in July 2014, which increased the rating for the bilateral hearing loss to 10 percent.  The 10 percent rating was made retroactively effective from March 14, 2014, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran was afforded his requested Board videoconference hearing in February 2015 at the local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

At his Board hearing, the Veteran testified that he was currently unemployed and had not worked since 2009.  The Veteran stated that he was previously laid off from his job because of fights and because his "mind wasn't working."  See Board hearing transcript, page 12.  The Veteran stated that he could not find work because of his psychiatric medications.  Id. at 8.  In a May 2010 statement, the Veteran indicated that he was unable to work due to his service-connected PTSD and service-connected bilateral hearing loss.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected PTSD and the service-connected bilateral hearing loss, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2014).

Following the most recent readjudication of these claims by the AOJ in the July 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  This evidence was not reviewed by the AOJ in the first instance.  However, the Veteran waived his right to have the AOJ initially consider this evidence in an August 2014 statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence claim, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied service connection for a left ankle disorder.

2.  The evidence pertaining to the Veteran's left ankle disorder submitted subsequent to the February 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's February 2009 rating decision that denied service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a left ankle disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2014); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a left ankle disorder.

Although the RO determined in the October 2010 rating decision that new and material evidence had been submitted to reopen this claim, the RO's decision concerning this is not binding on the Board.  So, too, must the Board first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

In a February 2009 rating decision, the RO denied service connection for a left ankle disorder.  He was advised of his appellate rights in a letter dated that same month.  The Veteran was informed that his service treatment records (STRs) were absent for an injury to his left ankle.  Service connection for residuals of twisted left ankle and pain was denied since this disorder was not occurred in or caused by service.  He was informed that no further action would be taken on his claim until he submitted evidence in this regard.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for a left ankle disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").
In this case, the following evidence has been added to the record since the February 2009 denial:  private medical records, VA treatment records, a VA examination, a Board hearing transcript, photograph of Veteran, and lay statements.  This evidence is new because it has not previously been submitted.  

The VA and private treatment records are also material because they show current treatment for left ankle pain.  The September 2010 VA examination is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the VA examiner provided a medical nexus opinion concerning the Veteran's left ankle disorder.  Thus, this medical opinion is material to the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).  Additionally, the Veteran's STRs, while not new, are material as they document treatment for the left ankle in November 1966.

For these reasons, the Veteran's claim for service connection for a left ankle disorder is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left ankle disorder is reopened.


REMAND

Initially, the most recent outpatient treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana, are dated from June 2014.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in a February 2011 statement, the Veteran reported recent physical therapy treatment for the joint disorders currently on appeal.  The Veteran submitted appointment schedules for July 2010 at Ochsner, a private facility, and wrote "done" by them.  To date, the claims file only contains private treatment records from Ochsner dated as recently as June 2010.  The July 2010 pertinent private treatment records are not contained in the claims file.  Additionally, on a February 2011 VA 21-4142 Form, the Veteran reported private treatment at three facilities for the joint disorders currently on appeal.  In a March 2011 letter from the AOJ, the Veteran was informed that he needed to submit separate VA 21-4142 Forms for each private provider and provide the complete address for each.  The Veteran did not respond to this letter and the private treatment records have not been obtained.  However, as the service connection claims are being remanded for the Ochsner treatment records, the Board finds that another attempt to obtain the appropriate authorization and treatment records for all of his private medical providers should be made.  38 C.F.R. § 3.159.

TDIU Claim

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected bilateral hearing loss and PTSD currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to these two service-connected disabilities, which are currently on appeal.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by these two service-connected disabilities exclusively and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits.  

Increased Rating Claims

The Veteran's last VA examinations to assess the current severity of his service-connected bilateral hearing loss and PTSD were in March 2014.  These examinations are now over a year old.  Additionally, since those examinations, the Veteran testified at his Board hearing that he experienced suicidal ideation and other pertinent PTSD symptoms, but was embarrassed to tell the VA examiner.  The March 2014 VA psychiatric examiner did not note suicidal ideation in the examination report and found the Veteran's PTSD to be mild.  Further, as described in the Introduction, the Veteran asserts that his current unemployability is due to his service-connected bilateral hearing loss and PTSD.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's bilateral hearing loss and PTSD.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected bilateral hearing loss and PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU due exclusively to the service-connected bilateral hearing loss and PTSD.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.

Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request the following private treatment records:  
a) Ochsner physical therapy treatment dated since July 2010;
b) Rehad Center in Elwood;
c) Delta Imaging; and,
d) Dr. M.O. from Neurosurgery.

If the necessary authorization is obtained, the AOJ should then obtain the private medical records from the physicians.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the New Orleans, Louisiana, VAMC since June 2014 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner should also provide an opinion addressing whether the Veteran's service-connected bilateral hearing loss prevents him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms, and signs associated with the bilateral hearing loss.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected PTSD should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's connected PTSD is manifested by any of the following:
* Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often; chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events). 

* Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

* Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.

* Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

The examiner should also provide an opinion addressing whether the Veteran's service-connected PTSD prevents him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms, and signs associated with the PTSD.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


